Name: Decision of the EEA Joint Committee No 57/1999 of 30Ã April 1999 amending AnnexÃ XVIII (health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: labour law and labour relations;  business organisation
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(12)Decision of the EEA Joint Committee No 57/1999 of 30 April 1999 amending Annex XVIII (health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0032 - 0033Decision of the EEA Joint CommitteeNo 57/1999of 30 April 1999amending Annex XVIII (health and safety at work, labour law, and equal treatment for men and women) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XVIII to the Agreement was amended by Decision No 43/1999 of the EEA Joint Committee of 26 March 1999(1).(2) Council Directive 98/50/EC of 29 June 1998 amending Directive 77/187/EEC on the approximation of the laws of the Member States relating to the safeguarding of employees' rights in the event of transfers of undertakings, businesses or parts of businesses(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be inserted in point 23 (Council Directive 77/187/EEC) in Annex XVIII to the Agreement before the adaptations:", as amended by:- 398 L 0050: Council Directive 98/50/EC of 29 June 1998 (OJ L 201, 17.7.1998, p. 88)."Article 2The texts of Directive 98/50/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 April 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 266, 19.10.2000.(2) OJ L 201, 17.7.1998, p. 88.